DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to  independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANKIT US 20190331497 A1 further in view of Levinson 	US 20080033645 A1.

Claims 3, 5, 10, 11, 12, 13,  14, 17, 18,  20  is/are rejected under 35 U.S.C. 103 as being unpatentable over ANKIT US 20190331497 A1  and Levinson further in view of Hirzer US 20190080467 A1.

 Regarding claim 1 Ahkit teaches
1 An autonomous vehicle (AV) system configured to control a vehicle, the system comprising:
one or more processors of a machine(claim 1); and
a machine-storage medium storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising(claim 1)
generating, using a first embedding function, an intensity map(fig. 4) embedding based on a Lidar intensity map, the Lidar intensity map comprising a map image encoded with Lidar intensity data, the intensity map embedding comprising a representation of the Lidar intensity map computed by the first embedding function;(claim 2) [0030]
generating, using a second embedding function, an online Lidar intensity embedding(point cloud on fig. 3), the online Lidar intensity embedding comprising a representation of the Lidar intensity image computed by the second embedding function;(claim 1)
transforming the online Lidar intensity embedding into a coordinate frame of the intensity map embedding(placing point cloud of fig. 3 on map )
generating a plurality of pose candidates based on the online Lidar intensity embedding;(claim 5)
computing a three-dimensional (3D) score map based on a comparison of the intensity map embedding with each pose candidate in the plurality of pose candidates, the 3D score map comprising a plurality of match scores, the plurality of match scores comprising a match score for a pose candidate in the plurality of pose candidates, the match score for the pose candidate indicating a similarity between the pose candidate and the map embedding;(claim 6)
determining a pose of the vehicle based on the 3D score map[0012], the pose of the vehicle corresponding to the pose candidate, the pose of the vehicle comprising a longitude[0049, 0053], a latitude[0049, 0053](GPS position, + position estimation based on intensity map), and a heading[0012]; and
controlling one or more operations of the vehicle based on the pose.(fig. 6 660)
 But does not teach
(For claims 12, 20) Embedded function is neural network.
an online Lidar intensity embedding based on a Lidar intensity image, the Lidar intensity image comprising point data output by a Lidar system during operation of the vehicle
generating an online Lidar intensity image at least in part by aggregating multiple point clouds using inertial measurement unit (IMU) data and wheel odometry information, the multiple point clouds being from an online Lidar intensity image comprising point data output by a Lidar system during operation of the vehicle;
the point data comprising multiple point clouds;
Levinson teaches
generating an online Lidar intensity image at least in part by aggregating multiple point clouds using inertial measurement unit (IMU) data and wheel odometry information, the multiple point clouds being from an online Lidar intensity image comprising point data output by a Lidar system during operation of the vehicle;[0039-0041]
the point data comprising multiple point clouds;[0041]
The prior art reference by Ankit differs from current art only by using grayscale image instead of online Lidar map, and converting grayscale image to intensity map. Although Ankit does not teach using an online Lidar intensity embedding based on a Lidar intensity image, the Lidar intensity image comprising point data output by a Lidar system during operation of the vehicle it will be obvious to use another known LIDAR image of the area in order to avoid additional transformation of the grayscale to Lidar Intensity map, in addition the Lidar image is already 3D image and grayscale is 2D image and therefore the comparison is more apple to apple comparison and represents simplified calculations and comparison. 
Hirzer teaches
(For claims 12, 20) Embedded function is neural network. (claim 9)[0038]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ankit with teaching by Hirzer in order to perform classification of the segmented images and distinguishing between the vertical and horizontal edges at the boundaries of a building facade from smaller architectural features, such as windows, doors, and ledges.


2, 13 The AV system of claim 1, wherein the operations further comprise:
computing a localization score array based on the 3D score map, the localization score array comprising a plurality of localization scores generated based on the plurality of match scores, the plurality of localization scores including a localization score for the pose candidate.[0013]


5, 15 The AV system of claim 2, wherein the determining of the pose of the vehicle is based on the localization score for the pose candidate.(claim 6)

7, 17 The AV system of claim 1, wherein the second embedding function computes the representation of the online Lidar intensity image by performing operations comprising:
identifying a portion of the Lidar intensity image comprising one or more unreliable localization cues; and( Hirzer [0039])
masking out the portion of the Lidar intensity image comprising the one or more unreliable localization cues.( Hirzer [0039])


8. The AV system of claim 1, wherein the generating of the plurality of pose candidates based on the online Lidar intensity embedding comprises performing multiple rotations of the online Lidar intensity embedding. [0012]


9, 18 The AV system of claim 1, wherein the computing of the 3D score map comprises convolving the intensity map embedding with each pose candidate in the plurality of pose candidates.[0012]


10. The AV system of claim 9, wherein the convolving of the intensity map embedding with each pose candidate comprises performing a convolution of the intensity map embedding with the online Lidar intensity image embedding for each pose candidate in a transformed domain. (Hirzer [0038]  and fig. 5)


11. The AV system of claim 1, wherein the Lidar intensity map further includes a height map containing a height of each point in the Lidar intensity map with respect to a coordinate frame.( Hirzer [0006])

Allowable Subject Matter


Claim 3, 4 14,  19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645